DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, the limitation “in particular a measuring electronic circuit and/or a housing and/or a fastening arrangement of the field device” is unclear because “in particular” is not clear as being a part of the claim limitation, as examples are not considered part of the claim, and thus the boundary is not clear.  Any language after in particular is not given patentable weight.

Claim Objections
Claim 9 is objected to because of the following informalities:
.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (US Publication 2017/0138991).
In regard to claims 1 and 7, Curtis discloses a field device (abstract, figure 1, power source/load combo) comprising: 
a monitoring device for grounding and/or shield connections (figure 1, ground monitor apparatus – element 102, at least paragraphs 37 and 38), wherein the 
	In regard to claim 2, Curtis discloses wherein the at least one component is a component to be connected to a protective and/or grounding conductor (the component is the grounding conductor- 118 of the load/power source, as seen in figure 1 as to what ground current sensor 124 is connected to, but the component could also be considered the elements through the load which receive the power and the ground injection module which would also be electrically connected to the grounding conductor).
	In regard to claim 3, Curtis discloses wherein the at least one current detection device is connected to respectively one component (see figures 1 and 2, element 124 is connected to the ground part of the field device and load – element 118, ‘the at least 
	In regard to claim 4, Curtis discloses wherein the monitoring device is connected to a computer (see paragraph 26-30 about the system being partially hardware and partially software which could allow the monitoring component to be connected to a processing unit (computer)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US Publication 2017/0138991) in view of Kinsella (US Publication 2017/0350942).
In regard to claim 5, Curtis lacks specifically stating wherein the monitoring device is connected to a display unit.
Kinsella discloses in a ground fault detection device wherein a display is connected within the system and thus to the current sensing device which would be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Curtis to include a display connected to the current detector as taught by Kinsella in order for a user to know specifically the value of the current that caused the ground fault protection to trigger.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US Publication 2017/0138991) in view of Deaver, Sr. et al. (US Publication 2010/0007354, herein referenced as Deaver).
In regard to claim 6, Curtis lacks specifically wherein the monitoring device comprises memory for storing a value of the monitored currents.
	Deaver discloses wherein a current detector for power lines includes a memory (paragraph 66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Curtis to include wherein the current sensor has a memory as taught by Deaver in order to be able to store current data (paragraph 66), which could then be retrieved by a user or technician for monitoring how the system is functioning.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US Publication 2017/0138991) in view of Kalberer et al. (US Publication 2015/0168475).

Kalberer et al. discloses wherein a monitoring device that monitors the safety of a system of supply lines monitors the current on the lines cyclically while both are powered on (paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Curtis to include wherein the monitoring device provides activation currents cyclically as taught by Kalberer et al. in order to have timed intervals for the evaluation of the currents, so as to detect in a recurring pattern, but not necessarily continuously which would increase the lifetime and accuracy of the elements involved in testing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US Publication 2017/0138991) and Kalberer et al. (US Publication 2015/0168475), as applied to claim 8 above and further in view of Barker et al. (US Publication 2016/0372912).
In regard to claim 9, Curtis discloses wherein currents measured during the monitoring process are stored in that the currents measured during subsequent monitoring process are compared to the stored current (see abstract, AC threshold module 208 and paragraphs 56-57, while it does not say that the AC threshold value would be detected by this specific monitoring apparatus, it would clearly have been at least detected by a similar monitoring apparatus for a corresponding system so as to 
Curtis lacks specifically wherein a warning message is generated if the measuring currents deviate from the stored currents by more than 10%.
Barker et al. discloses wherein a ground fault is detected when the current value is about 10% deviation from the threshold value (claim 14), which would be related to when the circuit breaker is opened and thus the warning message causes the breaker to open (paragraph 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Curtis to include that the deviation would be about 10% as taught by Barker et al., which would be analyzed by a technician to decide a what deviation point is dangerous and needs to generate the warning message that opens the breaker, so as to avoid any dangerous conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Daigle et al. (US Publication 2018/0045767) discloses a electric ground fault detection system.  Fleege et al. (US Publication 2019/0049489) discloses a circuit interrupter device that is connected to branch loads for protection.  Takeuchi et al. (US Publication 2020/0200832) discloses a leakage current calculation device that is connected to cables that would be connected to loads.  

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896